IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: PETITION TO EMPANEL THIRD          : No. 7 MM 2017
INDICTING GRAND JURY                      :
                                          :
PETITION OF: HON. PAUL M. YATRON,         :
PRESIDENT JUDGE OF BERKS                  :
                                          :
COUNTY
                                          :
                                          :
                                          :
                                          :


                                  ORDER



PER CURIAM

     AND NOW, this 2nd day of February, 2017, the Petition for Permission to

Summon Indicting Grand Jury is GRANTED.